Title: From John Adams to James Warren, 11 February 1776
From: Adams, John
To: Warren, James


     
      Dr sir
      Philadelphia Feb. 11. 1775 i.e. 1776
     
     Mr. Archibald Buchannan, and Mr. Walter Tolley both of Maryland, and hearty Friends of America, introduced to me by my Friend Mr. Chace Chase, are bound to the Camp, and Mr. Chace requested a Letter from me.
     
     Chace is a Man of common sense.
     I received your Packett. I am obliged to you for opening the Letter from our Friend Mr. Adams, and if you had opened all the others, you should have been equally welcome, altho I would not give a similar Permission to more than two or three other Persons in the World. I have no Correspondences for private Amusement, or Personal Interest, and therefore most Letters to me, might be seen by any public Man of public Virtue, good understanding and Common Decency without Danger, Inconvenience, or offence. But as so many Persons who have not all those Qualities, become in the Course of things public Persons, We cannot be too cautious I find what We write, whom We write to, and how it is conveyed.
     I have Seen the Copy of a Letter. Let the Writers Passions fume away, unnoticed. Peepers often Spy disagreable objects. Let them pay for their Peeping. I have Reason to complain of Negligence in one Gentleman and I fear, of Unkindness in another upon this occasion, but I will not complain. They shall take all Advantages against me that they can get. They cannot hurt me nor you. The only Advantage they have got upon this occasion is to torment themselves, and gratify others. The Gentleman promised me to deliver those Letters into the Hand of Mr. S. A. but he did not.
     
      I have only this Moment to write. Yours, sincerely,
     
    